FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          January 10, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
KIA LYN FADEL HODGSON; KRISTIN
LOUISE FADEL; DOUGLAS KELLY
FADEL; KARA FADEL BURNETT,
trustees of the Rock Manor Trust,

      Plaintiffs - Appellants,

v.                                                          No. 16-4120
                                                   (D.C. No. 1:15-CV-00125-DBP)
FARMINGTON CITY,                                              (D. Utah)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McHUGH, and MORITZ, Circuit Judges.
                   _________________________________

      Appellants Kia Lyn Fadel Hodgson, Kristin Louise Fadel, Douglas Kelly

Fadel, and Kara Fadel Burnett (“the Fadels”) are trustees for the Rock Manor Trust

(“Rock Manor”). The Fadels filed this lawsuit against Farmington City after the City

deemed a deteriorating structure on Rock Manor’s property to be unsafe and

demolished it, at Rock Manor’s expense. The complaint alleges civil rights,

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
constitutional, and statutory violations. The district court dismissed the complaint

under Federal Rule of Civil Procedure 12(b)(6),1 and the Fadels appealed. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   I.     Background

      The structure at the heart of this lawsuit was located on Rock Manor’s

property in Farmington, Utah. Built in 1959, the structure originally served a dual

purpose: (1) it was a barn, and (2) the outside wall facing the highway was used as a

billboard for advertising. The photographs in the record show that the structure

transformed over time and generally deteriorated.

      In 2011, the sign portion separated from the structural supports of the barn

during a windstorm, triggering a series of repairs and inspections, as well as more

controversy. In 2012, Farmington City ordered a structural assessment from an

engineering company, which advised it had “never seen a project that met as many

‘dangerous’ conditions listed in the” Uniform Code for the Abatement of Dangerous

Buildings (“UCADB”) and identified the entire structure as dangerous. Aplee. Supp.

App., Vol. 2 at 212. During the same time frame, the fire marshal advised that the

structure was in “a dilapidated condition” and was “an ‘attractive nuisance’ to

curious children and youth,” as well as a fire and safety hazard. Id. at 213.

Consequently, Farmington City issued a “Notice and Order to Repair or Demolish

Building.” Id., Vol. 1 at 21-24. Rock Manor refused to comply.

      1
        The district court’s decision was issued by a magistrate judge, sitting by
consent of the parties. See 28 U.S.C. § 636(c)(1), (3).

                                           2
       The parties then participated in an administrative hearing and appeal before the

City’s Building Board of Appeals, with Farmington City prevailing in both. In its

written decision, the Board of Appeals concluded the structure was “a ‘dangerous

building’ under the provisions of the [UCADB] (1997).” Id., Vol. 2 at 125. The

Fadels sought review of the Board of Appeals’ decision in state district court. But

Farmington City prevailed on summary judgment in 2013, and the Utah Court of

Appeals affirmed the judgment in 2014. Farmington City then filed a motion for an

order allowing demolition of the structure at Rock Manor’s expense, which the

district court granted. This led to a second unsuccessful appeal by the Fadels in

2015. Having twice secured the court’s authorization, Farmington City demolished

the structure on April 1, 2015, and invoiced the Fadels $2,239.14 for the demolition

costs per the UCADB.

       The Fadels filed this lawsuit, seeking at least $400,000 in compensation for the

structure or, in the alternative, requesting that the structure be rebuilt and relocated.

The district court dismissed the Fadels’ complaint with prejudice under Rule

12(b)(6). This appeal followed.2




       2
         The appeal is timely even though the Fadels did not file their notice of appeal
within thirty days of final judgment, as required by Fed. R. App. P. 4(a)(1). After we
noted this deficiency in a show-cause order, the Fadels requested an extension of time to
appeal under Fed. R. App. P. 4(a)(5), explaining that they paid the docketing fee before
the deadline and believed the electronic filing was complete as well. The district court
granted the motion, and the Fadels filed a notice of appeal within the designated time
frame.

                                             3
                                      II.    Analysis

       The Fadels argue that the district court erred in dismissing its claims that

Farmington City’s demolition of the structure violated Rock Manor’s rights under

42 U.S.C. § 1983, the United States Constitution, and state and municipal

eminent-domain laws. They also argue that the dismissal was erroneous because the

motion to dismiss was filed after the responsive pleading and was thus untimely and

because the district court failed to convert the motion to dismiss into a motion for

summary judgment under Fed. R. Civ. P. 56.

       We do not consider the eminent-domain or timeliness arguments because the

briefing on them is deficient under Fed. R. App. P. 28(a)(8). See Bronson v.

Swensen, 500 F.3d 1099, 1104-05 (10th Cir. 2007) (“[W]e routinely have declined to

consider arguments that are not raised, or are inadequately presented, in an

appellant’s opening brief. . . . [C]ursory statements, without supporting analysis and

case law, fail to constitute the kind of briefing that is necessary to avoid application

of the forfeiture doctrine.”). The Fadels merely cite the eminent-domain statutes in

their appellate brief, without any meaningful discussion or analysis of them. And the

assertion that the motion to dismiss was not timely filed appears only within the issue

statement of their brief.

       We review de novo the district court’s Rule 12(b)(6) dismissal of the Fadels’

claims against Farmington City, accepting all well-pleaded factual allegations as true.

Howard v. Waide, 534 F.3d 1227, 1242-43 (10th Cir. 2008). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

                                            4
a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also

Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012) (“A plaintiff must

nudge his claims across the line from conceivable to plausible in order to survive a

motion to dismiss.” (alteration and internal quotation marks omitted)).

      We agree with the district court that the Fadels’ complaint “essentially

amounts to a collateral attack on extended administrative and judicial processes in

Utah’s state and appellate courts that culminated in the demolition of [Rock Manor’s]

structure.” Aplt. App. at 42. The Fadels have had ample opportunities to challenge

the demolition and do not advance any new meritorious arguments in this case. The

district court carefully considered their claims and concluded that they are not

plausible. We affirm for substantially the same reasons articulated in the district

court’s thorough, well-reasoned decision dated May 12, 2016.

      In affirming, we reject the Fadels’ assertion that the district court erred in

taking judicial notice of public records from the parties’ administrative and judicial

proceedings without converting Farmington City’s motion to dismiss into a motion

for summary judgment. The district court correctly noted that “‘facts subject to

judicial notice may be considered in a Rule 12(b)(6) motion without converting the

motion to dismiss into a motion for summary judgment.’” Id. at 32 (quoting Tal v.

Hogan, 453 F.3d 1244, 1264-65 n.24 (10th Cir. 2006)). This includes another court’s

publicly filed records “concerning matters that bear directly upon the disposition of

the case at hand.” United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir.

                                            5
2007); see also St. Louis Baptist Temple, Inc. v. F.D.I.C., 605 F.2d 1169, 1172

(10th Cir. 1979) (“[F]ederal courts, in appropriate circumstances, may take notice of

proceedings in other courts, both within and without the federal judicial system, if

those proceedings have a direct relation to matters at issue.”). The records at issue

here document the review and authorization of Farmington City’s actions and thus

have “a direct relation” to this case.

                                   III.   Conclusion

       For these reasons, we affirm the district court’s order dismissing the Fadels’

claims under Rule 12(b)(6).


                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




                                           6